DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 03/18/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/18/2020, has/have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for offering financial products.
Claim 1 recites [a] method comprising: obtaining time-dependent financial data for a plurality of users between a first time and a second time; reducing the time-dependent financial data for the plurality of users to a plurality of representative trajectories; obtaining time-dependent financial data for a new user between the first time and the second time; comparing time-dependent financial data for the new user with the trajectories, and identifying a trajectory of best fit; determining a financial product for the new user at least in part based on the trajectory of best fit; automatically executing an electronic fund transfer into a user account associated with the new user based on the determined financial product; and altering a user interface to display the automatic transfer of funds.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
obtaining time-dependent financial data for a plurality of users between a first time and a second time; 
This limitation includes the step of obtaining time-dependent financial data for a plurality of users between a first time and a second time. 
No additional elements are positively claimed.
This limitation is directed to obtaining known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
reducing the time-dependent financial data for the plurality of users to a plurality of representative trajectories; 
This limitation includes the step of reducing the time-dependent financial data for the plurality of users to a plurality of representative trajectories. 
No additional elements are positively claimed.
This limitation is directed to analyzing known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
obtaining time-dependent financial data for a new user between the first time and the second time; 
This limitation includes the step of obtaining time-dependent financial data for a new user between the first time and the second time. 
No additional elements are positively claimed.
This limitation is directed to obtaining known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
comparing time-dependent financial data for the new user with the trajectories, and identifying a trajectory of best fit; 
This limitation includes the step of comparing time-dependent financial data for the new user with the trajectories, and identifying a trajectory of best fit. 
No additional elements are positively claimed.
This limitation is directed to analyzing known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determining a financial product for the new user at least in part based on the trajectory of best fit; 
This limitation includes the step of determining a financial product for the new user at least in part based on the trajectory of best fit. 
No additional elements are positively claimed.
This limitation is directed to analyzing known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
automatically executing an electronic fund transfer into a user account associated with the new user based on the determined financial product; and 
This limitation includes the step of automatically executing an electronic fund transfer into a user account associated with the new user based on the determined financial product. 
No additional elements are positively claimed.
This limitation is directed to basic accounting principles including transferring money between accounts in order to facilitate the offering of financial products which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
altering a user interface to display the automatic transfer of funds.
This limitation includes the step of altering a user interface to display the automatic transfer of funds. 
But for the user interface, this limitation is directed to displaying known data in order to facilitate the offering of financial products which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
altering a user interface to display the automatic transfer of funds


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. Applicant’s Specification (PGPub. 2020/0219134 [0085; 0088; 0090]) refers to a general purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed user interface merely displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 11 also contains the identified abstract ideas, with the additional elements of a processor and memory, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims obtaining financial data, comparing financial data, determining a financial product, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a banker or accountant.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from offering financial products. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections – 35 USC § 102 / § 103 (Prior-art)
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mariani et al. 2016/0209532 [0096] In another example embodiment, two deterministics models can be applied to a spatial earthquake data set that lists all the earthquake magnitude in different locations in a certain time period. In yet another example embodiment, a modified version of the same technique can be utilized to analyze financial data in order to find a curve of best fit. Such modeling techniques turn out to be robust and accurate for handling these kinds of data sets and can also be combined with stochastic models. 
Enand et al. 2007/0174172 [0002] As Information Technology (IT) continues to advance, businesses /customers are presented with increasing number of offerings for products and other solutions to fit their various needs. Along these lines, service providers attempt to identify various offerings they may have to address customers' needs. For example, if a customer desires higher network security, a service provider may have several possible offerings that could possibly address this need. However, identifying which of the possible offerings best fits the customer's need can be a challenge. This is especially the case given that the universe of possible offerings can steadily increase over time. It can also be a challenge given that two different customers may have similar needs, but could benefit by different offerings. 
Thalken 2016/0307272 [0058] As described above, this demand volume model for a loan refinancing product may be applied to historical volume data for loan refinancing products to determine values for the fit parameters, namely the demand volume n.sub.inst1 from non-shopping customers and the non-price value (i.e., w.sub.inst1 and w.sub.l) of the various financial institutions offering loan refinancing products that best fit the historical volume data (e.g., using regression analysis). Once determined, these fit parameters can be employed in the model to predict the demand for the first loan refinancing product offered by the first financial institution during the predetermined period of time. Similarly, the demand volume model can be employed to predict the demand volume for each of the competing loan refinancing products. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682